Citation Nr: 0431979	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-30 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss claimed as due to herbicide agents used in Vietnam.

2.  Entitlement to service connection for chloracne claimed 
as due to herbicide agents used in Vietnam.

3.  Entitlement to service connection for prostate cancer 
claimed as due to herbicide agents used in Vietnam.

4.  Entitlement to service connection for benign prostatic 
hyperplasia claimed as due to herbicide agents used in 
Vietnam.

5.  Entitlement to service connection for an acquired 
psychiatric disorder including anxiety claimed as due to 
herbicide agents used in Vietnam.

6.  Entitlement to service connection for sinusitis claimed 
as due to herbicide agents used in Vietnam.

7.  Entitlement to service connection for cervical spine 
myositis claimed as due to herbicide agents used in Vietnam.

8.  Entitlement to service connection for lumbar spine 
myositis claimed as due to herbicide agents used in Vietnam.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran does not have current right ear hearing loss 
disability.

2.  Left ear hearing loss was first manifested many years 
after service and is not related to inservice exposure to 
Agent Orange.

3.  There is no competent evidence showing a current 
diagnosis of chloracne.

4.  There is no competent evidence showing a current 
diagnosis of prostate cancer.

5.  Benign prostatic hyperplasia was first manifested many 
years after service and is not related to inservice exposure 
to Agent Orange.

6.  There is no competent evidence showing a current 
diagnosis of an acquired psychiatric disorder.

7.  There is no competent evidence showing a current 
diagnosis of sinusitis.

8.  Cervical spine myositis was not manifested in service or 
for many years after service, and is not currently diagnosed.

9.  Lumbar spine myositis was not manifested in service or 
for many years after service, and is not currently diagnosed.


CONCLUSIONS OF LAW

1.  A right ear hearing loss was neither incurred nor 
aggravated in active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2004).

2.  The veteran's left hearing loss was neither incurred nor 
aggravated in active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2004).

3.  Chloracne was neither incurred nor aggravated in active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) 
(2003).

4.  Prostate cancer was neither incurred nor aggravated in 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), (e) (2004).

5.  The veteran's benign prostatic hyperplasia was neither 
incurred nor aggravated in active service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2004).

6.  An acquired psychiatric disorder was neither incurred nor 
aggravated in active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2004).

7.  Sinusitis was neither incurred nor aggravated in active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) 
(2004).

8.  The veteran's lumbar spine myositis was neither incurred 
nor aggravated in active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2004).

9.  The veteran's cervical spine myositis was neither 
incurred nor aggravated in active service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2003).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case, Supplemental Statement of the Case and 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claims.  

In particular, the Board notes evidence development letter 
dated in September 2002 (prior to the adverse rating decision 
on appeal), in which the veteran was advised of the type of 
evidence necessary to substantiate his claims.  

In this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence VA should 
provide; and was asked to identify any other pertinent 
evidence VA should consider.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

The service medical records do not show treatment, complaints 
or diagnoses regarding bilateral hearing loss, chloracne, 
prostate cancer, benign prostatic hyperplasia, an acquired 
psychiatric disorder, sinusitis, cervical spine myositis, or 
lumbar spine myositis.  At the October 1967 pre-induction 
examination, the clinical evaluation was, for the most part, 
within normal limits.  In reporting his medical history at 
the February 1970 separation examination, the veteran noted a 
history of chronic or frequent colds as well as, back 
trouble.  However, the report shows that the skin, prostate, 
sinuses, spine and genitourinary system were clinically 
normal.  He was also considered normal, psychiatrically. 

In regard to hearing loss, the October 1967 audiology 
examination that was conducted prior to his entrance into 
service shows that his hearing acuity was within normal 
limits.  The puretone thresholds at the frequencies of 500, 
1000, 2000, 3000 and 4000 hertz were 0, 0, 5, 0, and 0, 
respectively in the right ear and 0, 0, 5, 5, and 0, in the 
left ear, respectively.  The February 1970 separation 
examination report shows that the puretone thresholds at the 
frequencies of 500, 1000, 2000, and 4000 hertz were scratched 
in and appears to be attempted corrections.  The puretone 
thresholds were 15, 15, 20, and 20, in the right ear, 
respectively, and 15, 15, 15 and 20, respectively, in the 
left ear.  The ears were considered clinically normal. 

The veteran submitted his claims in August 2001.  

Post service private medical records that date between 1981 
and 2003 show treatment for a variety of disabilities.  The 
private records that date between 1981 and 1992 are, for the 
most part, illegible.  

In regard to the cervical and lumbar segment of the spine, a 
December 1996 private X-ray report shows that the veteran was 
involved in a car accident.  X-rays were taken of the 
cervical, thoracic, and lumbar segments of the spine.  There 
were small marginal osteophyte formations noted on the 
thoracic segment of the spine; otherwise, the cervical and 
lumbar spines were normal.  A June 1998 private magnetic 
resonance imaging (MRI) report noted that there was no 
evidence of posterior disc herniation compromising the thecal 
sac.  There were mild dehydration changes of the L4-L5 disc.  
There was anterior disc herniation and upward extension at 
the L3-L4 level, which was of uncertain significance.  The 
private clinical records show that the veteran developed 
cervical, dorsal and lumbar myositis.  He has continued 
receiving medical care for these disabilities.  An Aid and 
Attendance examination conducted in August 2002 include 
diagnoses of discogenic disease, chronic low back pain, 
bilateral neuropathy. 

Concerning the prostate disorders, a December 1997 private 
laboratory report shows an elevated prostate-specific antigen 
(PSA) test.  A needle biopsy in April 1998 revealed nodular 
hyperplasia (BPH) of the prostate gland.  Thereafter, 
diagnoses have included benign prostatic hyperplasia.  

Regarding a skin disorder, in November 2002, the veteran 
received private medical care for onychomycosis.    

In regard to a psychiatric disorder, private physical therapy 
notes dated in November 2000 show that a psychiatric 
evaluation was recommended for the veteran.  The August 2002 
Aid and Attendance examination notes that the veteran 
reported depression and occasional anxiety.  

VA examinations were conducted in September and October 2002.  
The audiology examination report noted that right ear 
puretone thresholds at the frequencies of 500, 1000, 2000, 
3000 and 4000 hertz were 10, 10, 30, 20, and 20 decibels, 
respectively.  In the left ear, the puretone thresholds at 
the frequencies of 500, 1000, 2000, 3000 and 4000 hertz were 
10, 10, 30, 30, and 35 decibels, respectively.  The examiner 
noted that the right ear hearing was normal from 500 hertz to 
4000 hertz, except for a mild drop at 2 kilohertz.  The left 
ear was within normal limits from 500 hertz to 1500 hertz 
with sensorineural hearing loss from 2000 hertz to 4000 
hertz.  There was excellent speech recognition ability and 
normal ear function in each ear.  

On the genitourinary portion of the VA examination, the 
diagnoses were benign prostatic hyperplasia, PSA elevation 
and status post prostate needle biopsy.  A psychiatric 
examination was conducted but the psychiatric diagnosis was 
"no diagnosis."  The sinus, larynx, and pharynx examination 
revealed no evidence of sinusitis.  The diagnosis was 
allergic rhinitis.  The skin examination report noted 
diagnoses of epidermoid cyst; adnexal tumor at left wrist, 
most probable benign; and, itching, cause unknown, 
neurodermatitis is a probability.  The spinal examination 
diagnoses were cervical/lumbar mild myositis and history of 
L3-L4 herniated nucleus pulposus.  The peripheral nerve 
examination revealed diagnoses of low back pain syndrome with 
no objective evidence of active radiculitis, radiculopathy, 
myelopathy or entrapment neuropathy; and no evidence of 
carpal tunnel syndrome by electromyogram and nerve conduction 
test done December 6, 2002.

Criteria and analysis for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Where a veteran served continuously for 90 days during a 
period of war, and certain disorders such as organic diseases 
of the nervous system (including sensorineural hearing loss), 
or malignant tumors become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of his 
disabilities are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, soft-tissue sarcoma, 
type II diabetes mellitus, and chronic lymphocytic leukemia.  
With regard to the skin diseases, PCT, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  According to 38 C.F.R. § 3.307(a)(6), 
the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore.  

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.  

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In regard to right ear hearing loss, chloracne, sinusitis, 
and prostate cancer, the record does not support a conclusion 
that the veteran has current disability, that is, an 
impairment in earning capacity as the result of the claimed 
disease or injury as set forth in 38 C.F.R. § 4.1.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997). 

The VA ear examination revealed speech recognition ability of 
100 percent in the right ear.  The examiner reported that the 
veteran's right ear hearing was within normal limits.  
Further, the test results do not meet the regulatory 
definition for hearing loss for the right ear.  The decibels 
loss at the frequencies of 500, 1000, 2000, 3000 and 4000 
hertz were 10, 10, 30, 20, and 20, respectively.  

The same is true for chloracne, sinusitis, and prostate 
cancer.  He has undergone VA examination and there is no 
diagnosis denoting the presence of any disability described 
above.  Further, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorders.  The only evidence of record that suggests 
the presence of the claimed disabilities is the veteran's 
statements.  As noted, his statements are not sufficient 
competent evidence of current disability.  A disability for VA 
compensation purposes refers to an impairment of earning 
capacity due to a disease or injury, rather than to a disease 
or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Regarding his Agent Orange claims, the records show that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  He had service in Vietnam from March 1969 to February 
1970.  He was a cook.  He reports that he was exposed to 
Agent Orange during his service in Vietnam.  

Significantly, however, hearing loss, benign prostatic 
hyperplasia, anxiety, cervical spine myositis, and lumbar 
spine myositis are not on the list of the presumptive 
diseases as set forth above, and neither was manifested until 
many years after service.  Accordingly, the Board concludes 
that the claims for service connection may not be granted via 
the Agent Orange presumption or the chronic disease 
presumption.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicides.  Brock v. Brown, 
10 Vet. App. 155, 160 (1998).  

The service medical records reflect no complaint or finding 
diagnostic of left ear hearing loss disorder, benign 
prostatic hyperplasia, anxiety, cervical spine myositis, or 
lumbar spine myositis.  The first evidence of these disorders 
was many years after service.  The Board notes that the 
record does not contain any medical opinion which relates 
these disabilities to the veteran's military service.  The 
only opinion of record that relates the current disorders to 
service is that of the veteran.  As a layperson, however, he 
does not have the medical expertise to conclude that there is 
an etiological relationship between his disorders and 
military service.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that bilateral hearing loss, 
chloracne, prostate cancer, benign prostatic hyperplasia, an 
acquired psychiatric disorder, sinusitis, cervical spine 
myositis, or lumbar spine myositis are of service origin; 
were manifested within a year after service; or are related 
to service.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss claimed as due 
to herbicide agents used in Vietnam is denied.

Service connection for chloracne claimed as due to herbicide 
agents used in Vietnam is denied.

Service connection for prostate cancer claimed as due to 
herbicide agents used in Vietnam is denied.

Service connection for benign prostatic hyperplasia claimed 
as due to herbicide agents used in Vietnam is denied.

Service connection for an acquired psychiatric disorder 
claimed as due to herbicide agents used in Vietnam is denied.

Service connection for sinusitis claimed as due to herbicide 
agents used in Vietnam is denied.

Service connection for cervical spine myositis claimed as due 
to herbicide agents used in Vietnam is denied.

Service connection for lumbar spine myositis claimed as due 
to herbicide agents used in Vietnam is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



